Luke, J.
The evidence amply authorized the verdict.
Upon the authority of Sanders v. Ayers, 155 Ga. 630 (117 S. E. 651), and under the particular facts of this case, the assignments of error upon the admission of parol evidence to explain the indorsement by Thomas, who was sued as indorser of the notes, show no reversible error. For none of the reasons pointed out in the record did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.